IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN RE: JUDGES ANDERS, CAMPBELL,               : No. 84 EM 2020
 AND THE FOUR POLICE MISCONDUCT                :
 CASES                                         :



                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2021, the “Application for Relief Pursuant to

the Court’s King’s Bench and Extraordinary Jurisdiction Powers” is DENIED.         The

Prothonotary is DIRECTED to strike the names of the jurists from the caption.